DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a server apparatus communicably connected with a speaker and an image forming apparatus, for controlling operation of the image forming apparatus based on voice operation input via the speaker, the server apparatus comprising circuitry configured to: store, in a memory, an apparatus identifier identifying the image forming apparatus in association with the language type of the display language of the image forming apparatus; and determine whether the language type of the display language matches the language type of the targeted language stored in association with the apparatus identifier of the image forming apparatus as a subject to be changed; instruct the image forming apparatus to change from the language type of the display language to the language type of the targeted language, in response to a determination that the language type of the display language does not match the language type of the targeted language; and omit instructing the image forming apparatus to change the language type of the display language of the image forming apparatus, in response to a determination that the language type of the display language matches the language type of the targeted language; as defined in the 
Claims 10 and 11 recite similar limitations as claim 1, thus are allowable for the same reasons stated above.
Claims 2-9 and 12-19 depend on claims 1, 10, and 11, thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeda (US 2020/0076969) teaches an image forming system that receives voice input for changing printer settings.
Okada (US 2009/0204387) teaches a system that identifies a language of a user and accordingly changes the display language.
McKinney et al. (US 2015/0062605) teaches a system for changing a UI display based on the language of a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672